DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021, 12/03/2021, 02/03/2022 and 05/05/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
	
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a first flight parameter”, “a second flight parameter” in claims 1, 19 and 20 is a relative term which renders the claim indefinite.  The term “a first flight parameter”, “a second flight parameter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Based on the specification and figures its unclear which parameters are first and second out of height, pitch, yaw, flight path, flight direction, rotation, etc.,.
The term "modifying the first flight parameter to obtain a modified first flight parameter” in claims 1, 19 and 20 is a relative term which renders the claim indefinite.  The term "modifying the first flight parameter to be a modified first flight parameter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Based on the specification and figures its unclear how and by whom the first flight parameter is modified, is by the first user interface or by the second user interface. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11008098B1, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
In the claim 1 of the application discloses “A system, comprising: a flight controller configured to: in response to a first user interface receiving a first user input, generate a first control signal, the first control signal being configured to control an unmanned aerial vehicle (UAV) to effect an autonomous flight with a first flight parameter and a second flight parameter; and in response to a second user interface, different from the first user interface, receiving a second user input: modify the first flight parameter to obtain a modified first flight parameter; generate a second control signal based on the modified first flight parameter and the second flight parameter; and control the UAV to operate based on the second control signal.”, while in the approved claim 1 of the patent discloses “ A system for controlling an unmanned aerial vehicle (UAV), comprising: a first user interface configured to receive a first user input, the first user input providing one or more instructions to effect an autonomous flight of the UAV towards a target, the first user input comprising information regarding a first flight parameter and a second flight parameter controlling the autonomous flight of the UAV, and the first flight parameter being associated with at least one of a direction of a flight path of the UAV, a velocity of the UAV, or an acceleration of the UAV; and a second user interface configured to receive a second user input, the second user input providing one or more instructions to modify the first flight parameter to be a modified first flight parameter that is configured to alter the at least one of the direction of the flight path of the UAV, the velocity of the UAV, or the acceleration of the UAV to modify the autonomous flight of the UAV, wherein: the second flight parameter includes a flight parameter, associated with the first user input, that is unchanged by the second user input; and at least during a duration of the second user input, a flight of the UAV is determined according to the modified first flight parameter and the second flight parameter.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 1 is similar/same/identical to the patent claims 1 limitations.
In the claim 19 of the application discloses “ A controlling method for an unmanned aerial vehicle (UAV), comprising: in response to receiving a first user input at a first user interface, generating a first control signal, the first control signal being configured to control the UAV to effect an autonomous flight with a first flight parameter and a second flight parameter; and in response to receiving a second user input at a second user interface different from the first user interface: modifying the first flight parameter to obtain a modified first flight parameter; generating a second control signal based on the modified first flight parameter and the second flight parameter; and controlling the UAV to operate based on the second control signal.”, while in the approved claim 19 of the patent discloses “ A method of controlling an unmanned aerial vehicle (UAV), comprising: receiving a first user input at a first user interface, the first user input providing one or more instructions to effect an autonomous flight of the UAV towards a target, the first user input comprising information regarding a first flight parameter and a second flight parameter controlling the autonomous flight of the UAV, and the first flight parameter being associated with at least one of a direction of a flight path of the UAV, a velocity of the UAV, or an acceleration of the UAV; and receiving a second user input at a second user interface, the second user input providing one or more instructions to modify the first flight parameter to be a modified first flight parameter that is configured to alter the at least one of the direction of the flight path of the UAV, the velocity of the UAV, or the acceleration of the UAV to modify the autonomous flight of the UAV, wherein: the second flight parameter includes a flight parameter, associated with the first user input, that is unchanged by the second user input; and at least during a duration of the second user input, a flight of the UAV is determined according to the modified first flight parameter and the second flight parameter.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 19 is similar/same/identical to the patent claims 19 limitations.
In the claim 20 of the application discloses “ A non-transitory computer-readable storage medium for storing computer-executable instructions to be executed by one or more hardware processors to: in response to a first user interface receiving a first user input, generate a first control signal, the first control signal being configured to control an unmanned aerial vehicle (UAV) to effect an autonomous flight with a first flight parameter and a second flight parameter; and in response to a second user interface, different from the first user interface, receiving a second user input: modify the first flight parameter to obtain a modified first flight parameter; generate a second control signal based on the modified first flight parameter and the second flight parameter; and control the UAV to operate based on the second control signal.”, while in the approved claim 20 of the patent discloses “  A non-transitory computer readable medium storing code, logic, or instructions to: receive a first user input at a first user interface, the first user input providing one or more instructions to effect an autonomous flight of an unmanned aerial vehicle (UAV) towards a target, the first user input comprising information regarding a first flight parameter and a second flight parameter controlling the autonomous flight of the UAV, and the first flight parameter being associated with at least one of a direction of a flight path of the UAV, a velocity of the UAV, or an acceleration of the UAV; and receive a second user input at a second user interface, the second user input providing one or more instructions to modify the first flight parameter to be a modified first flight parameter that is configured to alter the at least one of the direction of the flight path of the UAV, the velocity of the UAV, or the acceleration of the UAV to modify the autonomous flight of the UAV, wherein: the second flight parameter includes a flight parameter, associated with the first user input, that is unchanged by the second user input; and at least during a duration of the second user input, a flight of the UAV being determined according to the modified first flight parameter and the second flight parameter that is unchanged.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 20 is similar/same/identical to the patent claims 20 limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US20160096622A1), and further in view of Matloff (US20170060128A1).
Claim.1, Richardson discloses a system (see at least abstract, an unmanned aerial vehicle (UAV)), comprising: a flight controller (see at least fig.3, p20, controller) configured to: in response to a first user interface receiving a first user input, generate a first control signal, the first control signal being configured to control an unmanned aerial vehicle (UAV) to effect an autonomous flight with a first flight parameter and a second flight parameter (see at least fig.1-2, element 401 is a user interface, p44, a user interface 401 comprising one or more levers, joy-sticks, directional pads, buttons switches, and/or the like, the user interface 401 is a configured to receive user input indicative of a desired action for the UAV100, the user interface 401 may be configured to receive input regarding a desired direction of movement for the UAV 100 (e.g., pitch, yaw, and/or roll)); and in response to a second user interface, different from the first user interface, receiving a second user input: modify the first flight parameter to obtain a modified first flight parameter; generate a second control signal based on the modified first flight parameter and the second flight parameter (see at least fig.1-2, element 401 is a user interface, p44, a user interface 401 comprising one or more levers, joy-sticks, directional pads, buttons switches, and/or the like, the user interface 401 is a configured to receive user input indicative of a desired action for the UAV100, the user interface 401 may additionally be configured to receive user input regarding desired action of one or more accessories 150 (e.g., camera, light source, sight, and/or the like)); and control the UAV to operate based on the second control signal (see at least abstract, a control device configured to wirelessly communicate with the UAV such that a user can pilot the UAV from a distance and deliver the lifesaving apparatus to a distressed person, p49).
Richardson does not discloses a second user interface, different from the first user interface.
However, Matloff discloses a second user interface, different from the first user interface (see at least fig.1A, elements 112 and 114 are joysticks, p46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Richardson to include a second user interface, different from the first user interface by Matloff in order to enable the user to switch the dynamically configurable controller between first and second control modes (see Matloff’s abstract).
Claim.2 wherein the autonomous flight includes at least one of: a flight to a predetermined location; an autonomous return of the UAV; an autonomous navigation along one or more waypoints; an autonomous flight to a point of interest; a flight along a preset trajectory or a preset direction; -71-Client Ref No. 2015F0308US2 Attorney Docket No. 00203.1299.01 US a flight along an autonomously planned trajectory; a flight along a user configured trajectory; a flight to a tapped location on a map of the first user interface; or a flight tracking a target object (see at least fig.1-3, p6, a control line configured to pull the lifesaving equipment in a direction of  safety, p28, p49).
Claim.3 Richardson discloses wherein: the first flight parameter includes at least one of a flight direction of the UAV, a flight trajectory of the UAV, an altitude of the UAV, a velocity of the UAV, or an acceleration of the UAV (see at least p5, one or more directional signals in response to user input indicating a desired direction for the UAV, p26).
Claim.4 wherein: the autonomous flight is a flight of the UAV toward a first target; and in response to the second user input including a distance vector from a current location of the UAV based on the autonomous flight, the flight controller adds the distance vector to coordinates of the current location to obtain a second target, the second control signal being configured to control the UAV to fly toward the second target(see at least fig.1-2, element 401 is a user interface, p44, a user interface 401 comprising one or more levers, joy-sticks, directional pads, buttons switches, and/or the like, the user interface 401 is a configured to receive user input indicative of a desired action for the UAV100, the user interface 401 may additionally be configured to receive user input regarding desired action of one or more accessories 150 (e.g., camera, light source, sight, and/or the like)); wherein the autonomous flight includes a flight towards a target (see at least abstract, a control device configured to wirelessly communicate with the UAV such that a user can pilot the UAV from a distance and deliver the lifesaving apparatus to a distressed person, p49).
Claim.5 Richardson does not discloses wherein: in response to the second user input including a velocity vector, the flight controller adds the velocity vector to a current velocity of the UAV, based on the autonomous flight, to obtain a new velocity, the second control signal being configured to control the UAV to operate based on the new velocity; or -72-Client Ref No. 2015F0308US2 Attorney Docket No. 00203.1299.01 US in response to the second user input including an acceleration vector, the flight controller adds the acceleration vector to a current acceleration of the UAV, based on the autonomous flight, to obtain a new acceleration, the second control signal being configured to control the UAV to operate based on the new acceleration.
However, Matloff discloses wherein: in response to the second user input including a velocity vector, the flight controller adds the velocity vector to a current velocity of the UAV, based on the autonomous flight, to obtain a new velocity, the second control signal being configured to control the UAV to operate based on the new velocity; or -72-Client Ref No. 2015F0308US2 Attorney Docket No. 00203.1299.01 US in response to the second user input including an acceleration vector, the flight controller adds the acceleration vector to a current acceleration of the UAV, based on the autonomous flight, to obtain a new acceleration, the second control signal being configured to control the UAV to operate based on the new acceleration (see at least fig.1-1A, element 112 is a left stick, element 114 is a right stick, p36, p46).
	It would have been obvious to modify Richardson to include wherein: in response to the second user input including a velocity vector, the flight controller adds the velocity vector to a current velocity of the UAV, based on the autonomous flight, to obtain a new velocity, the second control signal being configured to control the UAV to operate based on the new velocity; or -72-Client Ref No. 2015F0308US2 Attorney Docket No. 00203.1299.01 US in response to the second user input including an acceleration vector, the flight controller adds the acceleration vector to a current acceleration of the UAV, based on the autonomous flight, to obtain a new acceleration, the second control signal being configured to control the UAV to operate based on the new acceleration by Matloff in order to for enable the user to switch the dynamically configurable controller between first and second control modes (see Matloff’s abstract).
Claim.6 Richardson does not discloses wherein: the second user input includes a force intensity that is exerted on the second user interface; and a modification level of the first flight parameter is proportional to the force intensity.
However, Matloff discloses wherein: the second user input includes a force intensity that is exerted on the second user interface; and a modification level of the first flight parameter is proportional to the force intensity (see at least fig.1-1A, element 112 is a left stick, element 114 is a right stick, p36, p46, p119, signal will force the connected motor(s) to either: turn on, change speed, or turn off).
	It would have been obvious to modify Richardson to include wherein: the second user input includes a force intensity that is exerted on the second user interface; and a modification level of the first flight parameter is proportional to the force intensity by Matloff in order to for enable the user to switch the dynamically configurable controller between first and second control modes (see Matloff’s abstract).
Claim.7 Richardson does not discloses wherein: the second user input includes a time in which the second user input is applied on the second user interface; and a modification level of the first flight parameter is proportional to the time.
However, Matloff discloses wherein: the second user input includes a time in which the second user input is applied on the second user interface; and a modification level of the first flight parameter is proportional to the time (see at least fig.1-1A, element 112 is a left stick, element 114 is a right stick, p121, adjustments to occur in real time or substantially in real time).
	It would have been obvious to modify Richardson to include wherein: the second user input includes a time in which the second user input is applied on the second user interface; and a modification level of the first flight parameter is proportional to the time by Matloff in order to for enable the user to switch the dynamically configurable controller between first and second control modes (see Matloff’s abstract).
Claim.8 Richardson does not discloses wherein: the flight controller is further configured to generate a third control signal, the third control signal being configured to control the UAV to fly according to a flight trajectory before the second control signal is generated.
However, Matloff discloses wherein: the flight controller is further configured to generate a third control signal, the third control signal being configured to control the UAV to fly according to a flight trajectory before the second control signal is generated (see at least fig.1-1A, element 112 is a left stick, element 114 is a right stick, p62, a third channel to control pitch).
	It would have been obvious to modify Richardson to include wherein: the flight controller is further configured to generate a third control signal, the third control signal being configured to control the UAV to fly according to a flight trajectory before the second control signal is generated by Matloff in order to for enable the user to switch the dynamically configurable controller between first and second control modes (see Matloff’s abstract).
Claim.11 Richardson does not disclose wherein: in response to determining that the second control signal causes the UAV to fly to a distance greater than a threshold distance from an autonomous flight trajectory, the flight controller controls the UAV to: fly based on the threshold distance; return to the autonomous flight trajectory associated with the first user input; or hover at a location where the distance threshold is reached.
However, Matloff discloses wherein: in response to determining that the second control signal causes the UAV to fly to a distance greater than a threshold distance from an autonomous flight trajectory, the flight controller controls the UAV to: fly based on the threshold distance; return to the autonomous flight trajectory associated with the first user input; or hover at a location where the distance threshold is reached (see at least fig.1-1A, element 112 is a left stick, element 114 is a right stick, p62, a third channel to control pitch, p63, return to home flight mode activation).
	It would have been obvious to modify Richardson to include wherein: in response to determining that the second control signal causes the UAV to fly to a distance greater than a threshold distance from an autonomous flight trajectory, the flight controller controls the UAV to: fly based on the threshold distance; return to the autonomous flight trajectory associated with the first user input; or hover at a location where the distance threshold is reached by Matloff in order to for enable the user to switch the dynamically configurable controller between first and second control modes (see Matloff’s abstract).

Claim.15 Richardson discloses wherein: the flight controller is carried by the UAV; and the first user interface and the second user interface are arranged on one or more devices different from the UAV (see at least fig.1-2, element 401 is a user interface, p44, a user interface 401 comprising one or more levers, joy-sticks, directional pads, buttons switches, and/or the like, the user interface 401 is a configured to receive user input indicative of a desired action for the UAV100, the user interface 401 may additionally be configured to receive user input regarding desired action of one or more accessories 150 (e.g., camera, light source, sight, and/or the like)).
Claim.16 Richardson discloses wherein: the first user interface is arranged on a first device, and the second user interface is arranged on a second device different from the first device; and the first device is operably coupled to the second device (see at least fig.1-2, element 401 is a user interface, p44, a user interface 401 comprising one or more levers, joy-sticks, directional pads, buttons switches, and/or the like, the user interface 401 is a configured to receive user input indicative of a desired action for the UAV100, the user interface 401 may be configured to receive input regarding a desired direction of movement for the UAV 100 (e.g., pitch, yaw, and/or roll), the user interface 401 may additionally be configured to receive user input regarding desired action of one or more accessories 150 (e.g., camera, light source, sight, and/or the like)).
Claim.17 Richardson discloses wherein: the flight controller is configured to modify the first flight parameter according to environmental information associated with the first flight parameter (see at least fig.1-3, p7, p21, p55, environmental forces such as wind, precipitation, and/or the like).
Claim.18 Richardson discloses wherein: the UAV includes one or more sensors configured to determine the environmental information (see at least fig.1-3, p7, p21, p55, environmental forces such as wind, precipitation, and/or the like).
Claim.19 Richardson discloses a controlling method for an unmanned aerial vehicle (UAV), (see at least abstract, an unmanned aerial vehicle (UAV)) comprising: in response to receiving a first user input at a first user interface, generating a first control signal, the first control signal being configured to control the UAV to effect an autonomous flight with a first flight parameter and a second flight parameter (see at least fig.1-2, element 401 is a user interface, p44, a user interface 401 comprising one or more levers, joy-sticks, directional pads, buttons switches, and/or the like, the user interface 401 is a configured to receive user input indicative of a desired action for the UAV100, the user interface 401 may be configured to receive input regarding a desired direction of movement for the UAV 100 (e.g., pitch, yaw, and/or roll)); and in response to receiving a second user input at a second user interface different from the first user interface: modifying the first flight parameter to obtain a modified first flight parameter; generating a second control signal based on the modified first flight parameter and the second flight parameter; and controlling the UAV to operate based on the second control signal (see at least fig.1-2, element 401 is a user interface, p44, a user interface 401 comprising one or more levers, joy-sticks, directional pads, buttons switches, and/or the like, the user interface 401 is a configured to receive user input indicative of a desired action for the UAV100, the user interface 401 may additionally be configured to receive user input regarding desired action of one or more accessories 150 (e.g., camera, light source, sight, and/or the like)); and control the UAV to operate based on the second control signal (see at least abstract, a control device configured to wirelessly communicate with the UAV such that a user can pilot the UAV from a distance and deliver the lifesaving apparatus to a distressed person, p49).
Richardson does not discloses a second user interface, different from the first user interface.
However, Matloff discloses a second user interface, different from the first user interface (see at least fig.1A, elements 112 and 114 are joysticks, p46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Richardson to include a second user interface, different from the first user interface by Matloff in order to enable the user to switch the dynamically configurable controller between first and second control modes (see Matloff’s abstract).
Claim.20 Richardson discloses a non-transitory computer-readable storage medium for storing computer- executable instructions to be executed by one or more hardware processors to (see at least fig.3, p25, p43, executable instructions): in response to a first user interface receiving a first user input, generate a first control signal, the first control signal being configured to control an unmanned aerial vehicle (UAV) to effect an autonomous flight with a first flight parameter and a second flight parameter (see at least fig.1-2, element 401 is a user interface, p44, a user interface 401 comprising one or more levers, joy-sticks, directional pads, buttons switches, and/or the like, the user interface 401 is a configured to receive user input indicative of a desired action for the UAV100, the user interface 401 may be configured to receive input regarding a desired direction of movement for the UAV 100 (e.g., pitch, yaw, and/or roll)); and in response to a second user interface, different from the first user interface, receiving a second user input: modify the first flight parameter to obtain a modified first flight parameter; generate a second control signal based on the modified first flight parameter and the second flight parameter; and control the UAV to operate based on the second control signal(see at least fig.1-2, element 401 is a user interface, p44, a user interface 401 comprising one or more levers, joy-sticks, directional pads, buttons switches, and/or the like, the user interface 401 is a configured to receive user input indicative of a desired action for the UAV100, the user interface 401 may additionally be configured to receive user input regarding desired action of one or more accessories 150 (e.g., camera, light source, sight, and/or the like)); and control the UAV to operate based on the second control signal (see at least abstract, a control device configured to wirelessly communicate with the UAV such that a user can pilot the UAV from a distance and deliver the lifesaving apparatus to a distressed person, p49).
Richardson does not discloses a second user interface, different from the first user interface.
However, Matloff discloses a second user interface, different from the first user interface (see at least fig.1A, elements 112 and 114 are joysticks, p46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Richardson to include a second user interface, different from the first user interface by Matloff in order to enable the user to switch the dynamically configurable controller between first and second control modes (see Matloff’s abstract).
Claim(s) 9-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US20160096622A1), Matloff (US20170060128A1) as applied to claim 1 above, and further in view of Kim (US20150316927A1).
Claim.9 Richardson and Matloff do not disclose wherein: in response to receiving a third user input, the flight controller generates a third control signal to terminate the autonomous flight.
However, Kim discloses wherein: in response to receiving a third user input, the flight controller generates a third control signal to terminate the autonomous flight (see at least 1-3B,8, p69, p97).
	It would have been obvious to modify Richardson and Matloff to include wherein: in response to receiving a third user input, the flight controller generates a third control signal to terminate the autonomous flight by Kim in order to provide a flight trajectory feedback determined based on the application data (see Kim’s abstract).
Claim.10 Richardson and Matloff do not disclose wherein: at least during a duration of the second user input, the flight controller controls the UAV to operate based on the second control signal.
However, Kim discloses wherein: at least during a duration of the second user input, the flight controller controls the UAV to operate based on the second control signal (see at least 1-3B,8, p69, p97).
	It would have been obvious to modify Richardson and Matloff to include wherein: at least during a duration of the second user input, the flight controller controls the UAV to operate based on the second control signal by Kim in order to provide a flight trajectory feedback determined based on the application data (see Kim’s abstract).
Claim.14 Richardson and Matloff do not disclose wherein after the second user input is received and released, the UAV is configured to: fly according to an autonomous flight trajectory, based on the first user input, prior to the second user input; or fly according to a new flight trajectory different from the autonomous flight trajectory.
However, Kim discloses wherein after the second user input is received and released, the UAV is configured to: fly according to an autonomous flight trajectory, based on the first user input, prior to the second user input; or fly according to a new flight trajectory different from the autonomous flight trajectory (see at least 1-8, p69, p97).
	It would have been obvious to modify Richardson and Matloff to include wherein after the second user input is received and released, the UAV is configured to: fly according to an autonomous flight trajectory, based on the first user input, prior to the second user input; or fly according to a new flight trajectory different from the autonomous flight trajectory by Kim in order to provide a flight trajectory feedback determined based on the application data (see Kim’s abstract).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US20160096622A1), Matloff (US20170060128A1) as applied to claims 1 and 11 above, and further in view of Song (US20170025021A1).
Claim.12 Richardson and Matloff do not discloses wherein: in response to determining that the UAV reaches the threshold distance, the flight controller generates a warning signal.
However, Song discloses wherein: in response to determining that the UAV reaches the threshold distance, the flight controller generates a warning signal (see at least fig.4-6, p73, a warning signal to inform that the drone 100 approaches or enters the flight restricted area to the drone operation system).
It would have been obvious to modify Richardson and Matloff to include wherein: in response to determining that the UAV reaches the threshold distance, the flight controller generates a warning signal by Song in order to for flying drone based on the position information and the flight restriction information; and transmitting the control information to at least one of the flying drone and the drone operation system (see Song’s p20).
Claim.13 Richardson discloses wherein: in response to determining that the second control signal causes the UAV to fly away from an autonomous flight trajectory, associated with the first user input, for a time duration greater than a threshold time (see at least fig.1-2, element 401 is a user interface, p3, extended period of time, p44, a user interface 401 comprising one or more levers, joy-sticks, directional pads, buttons switches, and/or the like, the user interface 401 is a configured to receive user input indicative of a desired action for the UAV100, the user interface 401 may be configured to receive input regarding a desired direction of movement for the UAV 100 (e.g., pitch, yaw, and/or roll)).
Richardson and Matloff do not discloses, the flight controller generates a warning signal.
However, Song discloses wherein: in response to determining that the second control signal causes the UAV to fly away from an autonomous flight trajectory, associated with the first user input, for a time duration greater than a threshold time, the flight controller generates a warning signal (see at least fig.4-6, p73, a warning signal to inform that the drone 100 approaches or enters the flight restricted area to the drone operation system).
It would have been obvious to modify Richardson and Matloff to include wherein: in response to determining that the second control signal causes the UAV to fly away from an autonomous flight trajectory, associated with the first user input, for a time duration greater than a threshold time, the flight controller generates a warning signalby Song in order to for flying drone based on the position information and the flight restriction information; and transmitting the control information to at least one of the flying drone and the drone operation system (see Song’s p20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662